Title: Abigail Adams to John Adams, 30 July 1777
From: Adams, Abigail
To: Adams, John


     
      
       July 30 1777
      
     
     I dare say before this Time you have interpreted the Northern Storm; if the presages chill’d your Blood, how must you be froze and stiffend at the Disgrace brought upon our Arms unless some warmer passion seaze you, and Anger and resentment Fire your Breast.
     How are all our vast Magazines of Cannon, powder, Arms, cloathing, provision, Medicine &c. to be restored to us—but what is vastly more, How shall the Disgrace be wiped away? How shall our lost Honour be retreaved? The reports with regard to that fortress are very vague and uncertain. Some write from thence, that there was not force sufficent to defend it, others say it might have stood a long Siege. Some there are who ought to know why and wherefore we have given away a place of such importance.
     That the inquiry will be made I make no doubt, and if Cowardice, Guilt, Deceit, are found upon any one How high or exalted soever his station, may shame, reproach, infamy, hatred, and the execrations of the publick be his portion.
     I would not be so narrow minded as to suppose that there are not many Men of all Nations possessd of Honour, Virtue and Integrety; yet tis to be lamented that we have not Men among ourselves sufficently qualified for War to take upon them the most important command.
     It was customary among the Carthaginians to have a Military School, in which the flower of their Nobility and those whose talants and ambition prompted them to aspire to the first dignities, learnt the art of War. From among these they selected all their general officers, for tho they employd mercenary Soldiers, they were too jealous and suspicious to employ foreign Generals.
     Will a Foreigner whose Interest is not naturally connected with ours, (any otherways than as the cause of Liberty is the cause of all mankind), will he act with the same Zeal or expose himself to eaquel dangers with the same resolution for a Republick of which he is not a member as He would have done for his own Native Country? And can the people repose an eaquel confidence in them, even supposing them Men of integrety and abilities, and that they meet with success eaquel to their abilities. How much envy and Malice, is employd against them; and How galling to pride, How mortifying to Humane Nature to see itself excelld.
     
     
      July 31
     
     I have nothing new to entertain you with, unless it is an account of a New Set of Mobility which have lately taken the Lead in Boston. You must know that there is a great Scarcity of Sugar and Coffe, articles which the Female part of the State are very loth to give up, expecially whilst they consider the Scarcity occasiond by the merchants having secreted a large Quantity. There has been much rout and Noise in the Town for several weeks. Some Stores had been opend by a number of people and the Coffe and Sugar carried into the Market and dealt out by pounds. It was rumourd that an eminent, wealthy, stingy Merchant (who is a Batchelor) had a Hogshead of Coffe in his Store which he refused to sell to the committee under 6 shillings per pound. A Number of Females some say a hundred, some say more assembled with a cart and trucks, marchd down to the Ware House and demanded the keys, which he refused to deliver, upon which one of them seazd him by his Neck and tossd him into the cart. Upon his finding no Quarter he deliverd the keys, when they tipd up the cart and dischargd him, then opend the Warehouse, Hoisted out the Coffe themselves, put it into the trucks and drove off.
     It was reported that he had a Spanking among them, but this I believe was not true. A large concourse of Men stood amazd silent Spectators of the whole transaction.
     Your kind favour received dated july 11, favourd by the Hon. Mr. Hews, left at my unkles in Boston. Tis not like he will make an Excursion this way, if he should shall treat him in the best manner I am able.—What day does your post arrive, and how long are Letters travelling from me to you? I receive one from you every week, and I as regularly write one but you make no mention of receiving any, or very seldom. In your Hurry do you forget it, or do they not reach you. I am very well for the time, not yet 3 weeks since my confinement and yet I think I have wrote you a very long Letter.
     Adieu, your good Mother is just come, desires to be rememberd to you. So does my Father and Sister who have just left me, and so does she whose greatest happiness consists in being tenderly beloved by her absent Friend and subscribes herself ever his
     
      Portia
     
    